OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court oh February 20, 1973, and maintains an office in Hamburg. The Grievance Committee filed a petition charging respondent with misconduct arising from his representation of two clients in an action for legal malpractice. An answer admitting the allegations in the petition has been filed.
Respondent admits that he misrepresented the status of the case to his clients. He further admits that he altered the date on which his clients’ signatures were notarized on the summons and complaint and that he presented to his clients a fictitious order that purported to be the order of a Supreme Court Justice.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4])—engaging in conduct involving dishonesty, fraud, deceit or misrepresentation;
DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8])—engaging in conduct that adversely reflects on his fitness to practice law; and
DR 6-101 (A) (3) (22 NYCRR 1200.30 [a] [3])—neglecting a legal matter entrusted to him.
In mitigation, we note that respondent has an otherwise unblemished record and has expressed remorse for his misconduct. Accordingly, we conclude that respondent should be suspended from practice for six months and until further order of the Court.
Pine, J. P., Lawton, Hayes, Wisner and Balio, JJ., concur.
Order of suspension entered.